Citation Nr: 0814358	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for right leg disability.

Entitlement to service connection for low back disability.

Entitlement to service connection of hepatitis C.

Entitlement to an initial rating in excess of 10 percent for 
a left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani


INTRODUCTION

The veteran served on active duty from May 1976 to September 
1976 and from December 1976 to December 27, 1980.  He also 
had a period of dishonorable service from December 28, 1980, 
to April 1984.  This is significant to the Board's decision 
because VA regulations provide that, if the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation benefits are not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a) (2007).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2004 and June 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.
 
In December 2005, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
this hearing is of record.



FINDINGS OF FACT

1.  Right leg disability was not present in service and is 
not etiologically related to service.  

2.  Low back disability was not present within one year after 
the veteran's last date of qualifying service and is not 
etiologically related to service. 

3.  Hepatitis C was not present in service and is not 
etiologically related to service. 

4.  The veteran's left wrist disability is currently 
manifested by limitation of motion; the wrist is not 
ankylosed.


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  A low back disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Hepatitis C was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  The criteria for a rating in excess of 10 percent for a 
left wrist disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5214, 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a right leg 
disability, a low back disability, and hepatitis C.  The 
veteran is also seeking a higher initial rating for his 
service-connected left wrist disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.



I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that the veteran was provided adequate 
VCAA notice in response to his service connection claims in a 
letter mailed in September 2004, prior to the initial 
adjudication of the claims.  The record also reflects that 
the veteran was provided appropriate notice with respect to 
the disability-rating and effective-date elements of his left 
wrist claim and his service connection claims in a March 2006 
letter.  

Although he was not specifically informed in either letter 
that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that these letters put him on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claims 
until after the initial adjudication of the claims,
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that after the provision of the 
required notice and completion of all indicated development, 
the left wrist claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.  Moreover, as explained 
below, the Board has determined that service connection is 
not warranted for a right leg disability, low back 
disability, or hepatitis C.  Consequently, no disability 
rating or effective date will be assigned.  Therefore, the 
failure to provide timely notice with respect to these 
elements of the claims is no more than harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of his claims.  The Board is also unaware of 
any such evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  



Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the minor or major wrist warrants a 
10 percent rating if dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.  

Ankylosis of the minor wrist warrants a 40 percent evaluation 
if it is unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation.  Ankylosis in any other 
position, except favorable, warrants a 30 percent evaluation.  
Favorable ankylosis in 20 to 30 degrees of dorsiflexion 
warrants a 20 percent evaluation.  Extremely unfavorable 
ankylosis will be rated as loss of use of the hands under 
diagnostic code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service Connection for Right leg and Low Back Disabilities

The veteran claims that his current right leg and back 
disabilities are etiologically related to his fall into a 
manhole during service.  Service medical records show that 
the veteran was seen following a fall into a manhole in 
January 1980, but the X-ray taken at the time was normal.  
Service medical records show that in June 1980, the veteran 
complained of back pain and related pain upon urination.  
Besides this record, there is no other record showing 
complaints of back or leg pain during service.  

Post-service medical evidence of record initially shows 
complaints of right leg pain in August 2005, more than 20 
years after the veteran's discharge from his last honorable 
period of service.

In February 2006, the veteran was afforded a VA examination.  
The veteran reported to the examiner that he had stepped into 
a manhole during service which caused his right leg and back 
disabilities.  The veteran noted that he did not have 
symptoms until the 1990's when he began having numbness of 
his right leg and pain in his back.  The veteran reported 
that after service he worked as a trucker and handled his 
load, which involved a great deal of heavy lifting, pushing 
or pulling.  The examiner diagnosed the veteran with lumbar 
radiculopathy and opined that it was the likely cause of both 
his back pain and all of his current leg symptoms.  The 
examiner further opined that given the absence of any 
significant symptoms between the 1980 injury and the early 
1990's, it is much more likely that his back condition is due 
to the heavy lifting that occurred on his job as a trucker.  
He reiterated that it is less than 50 percent likely that his 
current symptoms are due to the 1980 injury to his lower leg. 

The veteran later denied having to do any heavy lifting as a 
truck driver.  Although the examiner based some of this 
opinion on this fact, the examiner also clearly based his 
opinion on the fact that the veteran did not report having 
significant symptoms between 1980 and the early 1990's.  
Therefore, even if the veteran did not do any heavy lifting 
as a trucker, the Board still finds the VA examiner's opinion 
to be persuasive.   

In essence, the evidence of a nexus between the current back 
and leg disabilities and the veteran's military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning diagnosis or medical causation.  See Espiritu, 2 
Vet. App. at 494.  Accordingly, these claims must be denied.

Service Connection for Hepatitis

The veteran does not contend nor is there any medical 
evidence that shows or suggests that hepatitis C was present 
in service.  Rather, the veteran testified that he contracted 
hepatitis C from having been inoculated with an air gun in 
service.

VA treatment records show that the veteran is currently 
diagnosed with hepatitis C.  In a February 2006 VA 
examination, the veteran denied any intravenous drug use, 
homosexual activity, excessive heterosexual activity or any 
exposure to blood or body fluids, including transfusions, 
while on active duty or otherwise.  The veteran did report 
getting a tattoo and having an ear pierced prior to his 
military service.  The examiner opined that there was no 
evidence present to suggest that this infection occurred 
during the veteran's military service.  He further noted that 
the airgun immunization history is not a likely source of 
this infection.  He concluded that it was less than 50 
percent likely that the hepatitis C infection occurred during 
his military service.  

There is no medical evidence of record that relates the 
veteran's hepatitis C to his airgun immunization.  In 
essence, the evidence of a nexus between the veteran's 
claimed disability and his military service is limited to the 
veteran's own statements.  As noted above, as a lay person, 
the veteran is not competent to render an opinion concerning 
medical causation.  Id.  As such, the Board finds that 
service connection is not warranted for hepatitis C.

Initial Rating for Left Wrist Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

The veteran's left wrist disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2007).  

The veteran and the veteran's representative contend that the 
symptomatology associated with the veteran's left wrist 
disability is more severe than is contemplated by the 
currently assigned rating due to the veteran's pain in his 
wrist.

The veteran is currently in receipt of the maximum evaluation 
authorized for limitation of motion of the minor wrist 
without ankylosis.  

In a December 2004 outpatient treatment record, it was noted 
that the veteran complained of wrist pain.  In March 2005, 
the veteran requested a soft wrist brace for his left wrist 
due to pain in his left wrist.  In October 2005, his left 
wrist was examined by a VA physician and surgery was 
discussed.  The wrist was swollen.

The veteran was afforded a VA examination in July 2005.  The 
veteran reported locking, weakness, limited motion and 
stiffness of his left wrist.  The veteran reported that he 
was right-handed.  He reported that he takes pain medicine 
for wrist pain.  Dorsiflexion was to 36 degrees, with pain at 
20 degrees.  Ulnar deviation was to 40 degrees, with pain at 
20 degrees.  No inflammatory arthritis was found and the 
wrist was not ankylosed.  Grip strength was absent but the 
examiner noted that he could not explain the total lack of 
grip strength considering the motor strength for flexion, 
extension, adduction and abduction of the fingers and thumb 
was 5/5.

In February 2006, the veteran was afforded another VA 
examination.  The veteran reported that he was not taking any 
pain medication for his left wrist disability.  The examiner 
found a slight deformity of the wrist in the form of an 
apparently malaligned distal radial head.  There was 
tenderness in this region.  Range of motion was limited to 30 
degrees of extension, 45 degrees of flexion, about 5 degrees 
of radial deviation and 40 degrees of ulnar deviation with 
pain at extremes.  The veteran reported wearing a splint most 
the time and that it helped to minimize his symptoms.  The 
examiner found the veteran to have an old missed fracture of 
the left wrist, leading to malunion and likely arthritis.  
The examiner found that the veteran did not have additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.

The veteran also submitted a May 2006 private treatment 
record.  The record shows that the veteran complained that 
his wrist occasionally locks-up.  The physician found 
swelling over the dorsal radial aspect of the radiocarpal 
joint and mild tenderness in this area.  Flexion was to 35 
degrees and extension was 45 degrees.  Radial deviation was 
painful.  The wrist strength was decreased due to pain.  The 
physician stated that the X-ray showed degenerative arthritis 
at the radioscaphoid joint.  The physician diagnosed the 
veteran with scaphoid nonunion advanced collapse of the left 
wrist.

Although the veteran has complained of left wrist pain, the 
veteran still retains useful motion of his wrist.  Since the 
wrist is not ankylosed, a higher rating under Diagnostic Code 
5214 is not warranted.  In so concluding, the Board has 
considered all pertinent disability factors.  The evidence 
does show that the veteran experiences functional impairment 
as well as limitations on his activities of daily life and 
employment due to his left wrist disability.  See 38 C.F.R. § 
4.40 and 4.45.  The veteran is right-hand dominant and earns 
his living as a truck driver.  During his VA examination in 
June 2005, the VA examiner found that grip strength was 
absent in the left hand but the examiner noted that he could 
not explain the total lack of grip strength considering the 
motor strength testing of flexion, extension, adduction and 
abduction of the fingers and thumb were 5/5.  There was also 
objective evidence of pain on motion during all of the VA 
examinations.  In the most recent VA examination, the 
examiner found that the veteran does not have additional 
limitation of pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Also in this examination, the 
veteran reported that he was able to accomplish all 
activities of daily living without impairment, and he is 
still employed as a truck driver and able to do the job but 
with frequent pain.  The Board finds that the pain is already 
contemplated under the currently assigned rating.

The Board acknowledges the veteran's complaints of pain; 
however, the evidence shows that despite his disability, the 
veteran is still able to function and use his wrist on a 
daily basis.  In sum, when all pertinent disability factors 
are considered, the evidence clearly establishes that the 
veteran retains useful motion of his wrist and therefore is 
not entitled to a higher evaluation on the basis of 
ankylosis.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no other section that provides a basis upon which 
to assign a higher disability evaluation or separate 
compensable evaluation for the disability.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505; Fenderson v. West, 12 Vet. App. 119 (1999).

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran is not entitled to more 
than a 10 percent schedular rating for his left wrist 
disability for any portion of the initial rating period.  

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 10 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Service connection for a right leg disability is denied.

Service connection for a low back disability is denied. 

Service connection for hepatitis C is denied.

Entitlement to a higher initial rating for a left wrist 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


